United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-1469
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                  Darnell Gordon

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                     for the District of Nebraska - Lincoln
                                 ____________

                           Submitted: January 14, 2019
                              Filed: March 1, 2019
                                  [Unpublished]
                                 ____________

Before BENTON, MELLOY, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

       Darnell F. Gordon pled guilty to conspiracy to commit bank larceny, in
violation of 18 U.S.C. §§ 2113(b), 2312, 2314 and 2, and 371. The district court1

      1
      The Honorable John M. Gerrard, United States District Judge for the District
of Nebraska.
sentenced him to 120 months’ imprisonment. He appeals the denial of his pro se
motion to withdraw his guilty plea. Having jurisdiction under 28 U.S.C. § 1291, this
court affirms.

       In his plea agreement, Gordon waived his right to appeal. “As a general rule,
a defendant is allowed to waive appellate rights.” United States v. Andis, 333 F.3d
886, 889 (8th Cir. 2003) (en banc). To be valid, “[a] defendant must enter into a plea
agreement and waiver knowingly and voluntarily.” Id. at 890. This court reviews
“the validity of an appellate waiver de novo.” United States v. Seizys, 864 F.3d 930,
931 (8th Cir. 2017). “When reviewing a purported waiver, [this court] must confirm
that the appeal falls within the scope of the waiver and that both the waiver and plea
agreement were entered into knowingly and voluntarily.” Andis, 333 F.3d at 889-90.
“[T]he burden of proof is on the Government to demonstrate that a plea agreement
clearly and unambiguously waives a defendant’s right to appeal.” Id. at 890.

      Gordon’s plea agreement says:

              The defendant hereby knowingly and expressly waives any and
      all rights to appeal the defendant’s conviction and sentence, including
      any restitution order in this case, and including a waiver of all motions,
      defenses, and objections which the defendant could assert to the charges
      or to the Court’s entry of Judgment against the defendant, and including
      review pursuant to 18 U.S.C. § 3742 of any sentence imposed, except:

             (a)   As provided in Section I above, (if this is a conditional
                   guilty plea); and
             (b)   A claim of ineffective assistance of counsel.

                                        ....

            By signing this agreement, the defendant waives the right to
      withdraw the defendant’s plea of guilty pursuant to Federal Rule of

                                         -2-
      Criminal Procedure 11(d). The defendant may only withdraw the guilty
      plea in the event the court rejects the plea agreement pursuant to Federal
      Rule of Criminal Procedure l l(c)(5).

       The terms of the plea agreement unambiguously waive Gordon’s right to
appeal the denial of his motion to withdraw. He knowingly and voluntarily agreed to
the terms. At the change of plea hearing, the government recited the terms into the
record. Gordon confirmed that the recitation matched his understanding of the
agreement. He also stated under oath that he understood the waiver. The magistrate
judge found the guilty plea, “knowing, intelligent and voluntary.” Gordon’s appeal
waiver is valid. See Seizys, 864 F.3d at 932 (holding defendant “waived his right to
appeal the district court’s order denying his motion to withdraw the guilty plea”).

                                    *******

      The judgment is affirmed.
                     ______________________________




                                         -3-